Exhibit 10.143

HALO TECHNOLOGY HOLDINGS
2006 EQUITY INCENTIVE PLAN

INCENTIVE STOCK OPTION AGREEMENT

This INCENTIVE STOCK OPTION AGREEMENT (the “Option Agreement”), dated as of the
     day of             , 20    (the “Grant Date”), is between Halo Technology
Holdings, Inc., a Nevada corporation (the “Company”), and                    
(the “Optionee”), a key employee of the Company or of a “Related Corporation,”
as defined in the Halo Technology Holdings 2006 Equity Incentive Plan (the
“Plan”).

WHEREAS, the Company desires to give the Optionee the opportunity to purchase
shares of common stock of the Company (“Common Stock”) in accordance with the
provisions of the Plan, a copy of which is attached hereto;

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto, intending to
be legally bound hereby, agree as follows:

1. Grant of Option. The Company hereby grants to the Optionee the right and
option (the “Option”) to purchase all or any part of an aggregate of
         shares of Common Stock. The Option is in all respects limited and
conditioned as hereinafter provided, and is subject in all respects to the terms
and conditions of the Plan now in effect and as it may be amended from time to
time (but only to the extent that such amendments apply to outstanding options).
Such terms and conditions are incorporated herein by reference, made a part
hereof, and shall control in the event of any conflict with any other terms of
this Option Agreement. The Option granted hereunder is intended to be an
incentive stock option (“ISO”) meeting the requirements of the Plan and section
422 of the Internal Revenue Code of 1986, as amended (the “Code”), and not a
nonqualified stock option (“NQSO”).

2. Exercise Price. The exercise price of the shares of Common Stock covered by
this Option shall be $          per share. It is the determination of the
Company’s Compensation Committee (the “Committee”) that on the Grant Date the
exercise price was not less than the greater of (i) 100% (110% for an Optionee
who owns more than 10% of the total combined voting power of all shares of stock
of the Company or of a Related Corporation – a “More-Than-10% Owner”) of the
“Fair Market Value” (as defined in the Plan) of a share of the Common Stock, or
(ii) the par value of the Common Stock.

3. Term. Unless earlier terminated pursuant to any provision of the Plan or of
this Option Agreement, this Option shall expire on                 , 20   (the
“Expiration Date”), which date is not more than 10 years (five years in the case
of a More-Than-10% Owner) from the Grant Date. This Option shall not be
exercisable on or after the Expiration Date.

4. Exercise of Option. [(a) Subject to Section 4(b) below,] The Optionee shall
have the right to purchase from the Company, on and after the following dates,
the following number of Shares, provided the Optionee has not terminated his or
her service as of the applicable vesting date:

     
Date Installment Becomes
Exercisable
 
Number of Option Shares
 
   
 
   
     
     
     
     
       Shares
an additional      Shares
an additional      Shares
an additional      Shares

The Committee may accelerate any exercise date of the Option, in its discretion,
if it deems such acceleration to be desirable. Once the Option becomes
exercisable, it will remain exercisable until it is exercised or until it
terminates.

[Include if there are performance-vesting terms,

(b) The Optionee shall have the right to purchase from the Company the following
number of Shares after the Optionee’s Related Company achieves the increases in
EBITDA for applicable fiscal year/quarter as specified by the Compensation
Committee and/or such other criteria as the Compensation Committee may determine
from time to time.]

5. Method of Exercising Option. Subject to the terms and conditions of this
Option Agreement and the Plan, the Option may be exercised by written notice to
the Company at its principal office, which is presently located at      . The
form of such notice is attached hereto and shall state the election to exercise
the Option and the number of whole shares with respect to which it is being
exercised; shall be signed by the person or persons so exercising the Option;
and shall be accompanied by payment of the full exercise price of such shares.
Only full shares will be issued.

The exercise price shall be paid to the Company –

(a) in cash, or by certified check, bank draft, or postal or express money
order; [The Committee should select which, if any, of the following methods of
payment, as set forth in brackets, will be permitted in addition to (a):]

[(b) through the delivery of shares of Common Stock provided that if the shares
so tendered were acquired through exercise of an ISO, the Optionee, on the date
of exercise, shall have held such shares for a period of not less than the
holding period described in section 422(a)(1) of the Code; and further provided
that if the shares so tendered were acquired through exercise of an NQSO, the
Optionee, on the date of exercise, shall have held such shares for such period
of time as may be required, if applicable, to be considered “mature” shares for
purposes of accounting treatment.]

[(c) by delivering a properly executed notice of exercise of the Option to the
Company and a broker, with irrevocable instructions to the broker promptly to
deliver to the Company the amount of sale or loan proceeds necessary to pay the
exercise price of the Option;]

[(d) in any combination of (a), (b), or (c) above.]

[In the event the exercise price is paid, in whole or in part, with shares of
Common Stock, the portion of the exercise price so paid shall be equal to the
Fair Market Value of the Common Stock surrendered on the date of exercise.]

Upon receipt of notice of exercise and payment, the Company shall deliver a
certificate or certificates representing the shares with respect to which the
Option is so exercised. The Optionee shall obtain the rights of a shareholder
upon receipt of a certificate(s) representing such Common Stock.

Such certificate(s) shall be registered in the name of the person so exercising
the Option (or, if the Option is exercised by the Optionee and if the Optionee
so requests in the notice exercising the Option, shall be registered in the name
of the Optionee and the Optionee’s spouse, jointly, with right of survivorship),
and shall be delivered as provided above to, or upon the written order of, the
person exercising the Option. In the event the Option is exercised by any person
after the death or “Disability” (as defined in Section 2(k) of the Plan) of the
Optionee, the notice shall be accompanied by appropriate proof of the right of
such person to exercise the Option. All shares that are purchased upon exercise
of the Option as provided herein shall be fully paid and non-assessable.

6. Non-Transferability of Option. This Option is not assignable or transferable,
in whole or in part, by the Optionee other than by will or by the laws of
descent and distribution. During the lifetime of the Optionee, the Option shall
be exercisable only by the Optionee or, in the event of his or her Disability,
by his or her guardian or legal representative.

7. Termination of Employment. If the Optionee’s employment with the Company and
all Related Corporations is terminated for any reason (other than Cause, death
or Disability) prior to the Expiration Date, this Option may be exercised, to
the extent of the number of shares with respect to which the Optionee could have
exercised it on the date of such termination of employment, or to any greater
extent permitted by the Committee in its discretion, by the Optionee at any time
prior to the earlier of (i) the Expiration Date, or (ii) three months after such
termination of employment. Any part of the Option that was not exercisable
immediately before the Optionee’s termination of employment shall terminate at
that time. In the event the Optionee’s employment is terminated for Cause (as
defined in the Plan), this Option (to the extent exercisable and unexercisable)
shall terminate on the date of such termination of employment.

8. Disability. If the Optionee incurs a Disability during his or her employment
and, prior to the Expiration Date, the Optionee’s employment is terminated as a
consequence of such Disability, this Option may be exercised, to the extent of
the number of shares with respect to which the Optionee could have exercised it
on the date of such termination of employment, or to any greater extent
permitted by the Committee in its discretion, by the Optionee or by the
Optionee’s legal representative at any time prior to the earlier of (i) the
Expiration Date or (ii) one year after such termination of employment. Any part
of the Option that was not exercisable immediately before the Optionee’s
termination of employment shall terminate at that time.

9. Death. If the Optionee dies during his or her employment and prior to the
Expiration Date, or if the Optionee’s employment is terminated for any reason
(as described in Paragraphs 8 and 9) and the Optionee dies following his or her
termination of employment but prior to the earliest of (i) the Expiration Date,
or (ii) the expiration of the period determined under Paragraph 8 or 9 (as
applicable to the Optionee) this Option may be exercised, to the extent of the
number of shares with respect to which the Optionee could have exercised it on
the date of his or her death, or to any greater extent permitted by the
Committee in its discretion, by the Optionee’s estate, personal representative
or beneficiary who acquired the right to exercise this Option by bequest or
inheritance or by reason of the Optionee’s death, at any time prior to the
earlier of (i) the Expiration Date or (ii) one year after the date of the
Optionee’s death. Any part of the Option that was not exercisable immediately
before the Optionee’s death shall terminate at that time.

10. Disqualifying Disposition of Option Shares. The Optionee agrees to give
written notice to the Company, at its principal office, if a “disposition” of
the shares acquired through exercise of the Option granted hereunder occurs at
any time within two years after the Grant Date or within one year after the
transfer to the Optionee of such shares. Optionee acknowledges that if such
disposition occurs, the Optionee generally will recognize ordinary income as of
the date the Option was exercised in an amount equal to the lesser of (i) the
Fair Market Value of the shares of Common Stock on the date of exercise minus
the exercise price, or (ii) the amount realized on disposition of such shares
minus the exercise price. For purposes of this Paragraph, the term “disposition”
shall have the meaning assigned to such term by section 424(c) of the Code.

11. Governing Law. This Option Agreement shall be governed by the applicable
Code provisions to the maximum extent possible. Otherwise, the laws of the State
of Nevada (without reference to the principles of conflict of laws) shall govern
the operation of, and the rights of the Optionee under, the Plan and Options
granted thereunder.

IN WITNESS WHEREOF, the Company has caused this Incentive Stock Option Agreement
to be duly executed by its duly authorized officer, and the Optionee has
hereunto set his or her hand and seal, all as of the      day of      , 20     .

HALO TECHNOLOGY HOLDINGS, INC.

     

By:

     

Optionee

1

HALO TECHNOLOGY HOLDINGS
2006 EQUITY INCENTIVE PLAN

Notice of Exercise of Incentive Stock Option

I hereby exercise the incentive stock option granted to me pursuant to the
Incentive Stock Option Agreement dated as of      , 20     , by Halo Technology
Holdings, Inc. (the “Company”), with respect to the following number of shares
of the Company’s common stock (“Shares”), par value $0.0001 per Share, covered
by said option:

                 
 
          Number of Shares to be purchased: _______

 
          Purchase price per Share: $_______

 
          Total purchase price: $_______

[
    A.]     Enclosed is cash or my certified check, bank draft, or postal or
express money order in the amount of

—
          $________ in full/partial [circle one] payment for such Shares;

[and/or]

[Choice B should be inserted if Optionee is permitted to use common stock in
payment for the shares. Choice C should be inserted if Optionee is permitted to
exercise the option by means of notice to a broker, who will tender full payment
of the exercise price.]

         
[
—
  B.   Enclosed is/are Share(s) with a total
fair market value of $on the date hereof in
full/partial [circle one] payment for such
Shares;]
 
       
 
      [and/or]
 
       
[
—
  C.   I have provided notice to
[insert name of broker], a broker, who will
render full/partial [circle one] payment for such
Shares. [Optionee should attach to the notice of
exercise provided to such broker a copy of this
Notice of Exercise and irrevocable instructions
to pay to the Company the full/partial (as
elected above) exercise price.]

Please have the certificate or certificates representing the purchased Shares
registered in the following name or names*:
                                                                   ; and sent to
                                                .

DATED:                            , 20     

Optionee’s Signature

*Certificates may be registered in the name of the Optionee alone or in the
joint names (with right of survivorship) of the Optionee and his or her spouse.

2